 

 

Exhibit 10.1

Radiant Logistics, Inc.

2012 Stock OPTION and Performance Award Plan

RESTRICTED STOCK UNIT AWARD

Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), pursuant to
the terms of its 2012 Stock Option and Performance Award Plan effective as of
November 13, 2012 (the “Plan”) and the Restricted Stock Unit Award Agreement
attached to this Restricted Stock Unit Award (this “RSU Award”), hereby grants
to the individual named below (the “Grantee”) the right to receive the number of
shares of the Corporation’s Common Stock as is set forth below, subject to
vesting as set forth below and the terms and conditions of this RSU Award and
the Restricted Stock Unit Award Agreement attached to this RSU Award. The terms
of this RSU Award are subject to all of the provisions of the Plan and the
attached Restricted Stock Unit Award Agreement, with such provisions being
incorporated herein by reference. All of the capitalized terms used in this RSU
Award and the Restricted Stock Unit Award Agreement not otherwise defined herein
or therein shall have the same meaning as defined in the Plan.  A copy of the
Plan and the prospectus for the Plan have been delivered to Grantee together
with this RSU Award and the Restricted Stock Unit Award Agreement. In addition,
reference is made to that “Employee Information Supplement” attached hereto as
Exhibit A, the purpose of which is to provide a general summary of the tax
consequences and other issues associated with the grant of the RSU Award to
Grantees domiciled within Canada.

 

1.

Date of Grant:

 

 

 

 

 

 

 

 

 

 

2.

Name of Grantee:

 

 

 

 

 

 

 

 

 

 

3.

Number of Units:

 

 

 

 

 

 

 

 

(each Unit representing one share of Common Stock, subject to adjustment as
provided in the Plan)

 

 

 

 

 

 

4.

Vesting of Restricted Stock Units (subject to adjustment as provided in the
Plan):

 

Vesting Date

No. of Units to be Vested*

 

 

*Vesting to occur pursuant to Section 1 of the attached Restricted Stock Unit
Award Agreement and conditioned upon continued employment or service as
described in Sections 1 and 5 therein.

The Grantee acknowledges receipt of, and understands and agrees to be bound by
all of the terms of, this RSU Award, inclusive of the attached Restricted Stock
Unit Award Agreement, and the Plan, and that the terms thereof supersede any and
all other written or oral agreements between the Grantee and the Corporation
regarding the subject matter contained herein.

 

Radiant Logistics, Inc.

 

 

Grantee:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT made as of the grant date set forth in Section 1 of the RSU Award
to which this Agreement relates and is attached (the “Date of Grant”) between
Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), and the
individual identified in Section 2 of the Restricted Stock Unit Award to which
this Agreement relates and is attached (the “Grantee”).

W I T N E S S E T H:

WHEREAS, the Corporation adopted the Radiant Logistics, Inc. 2012 Stock Option
and Performance Award Plan effective as of November 13, 2012 (the “Plan”),
providing for the grant of Restricted Stock Units or the right to receive shares
of Common Stock of the Corporation (the “Common Stock”) by Employees and/or
Consultants of the Corporation; and

WHEREAS, the Audit and Executive Oversight Committee (the “Committee”) has
authorized the grant of Restricted Stock Units to the Grantee on the date of
this Agreement as evidenced by the Restricted Stock Unit Award to which this
Agreement is attached (the “RSU Award”), thereby allowing the Grantee to acquire
a proprietary interest in the Corporation in order that the Grantee will have a
further incentive for remaining with and increasing his or her efforts on behalf
of the Corporation; and

WHEREAS, this Agreement is prepared in conjunction with and under the terms of
the Plan, which are incorporated herein and made a part hereof by reference; and

WHEREAS, the Grantee has accepted the grant of Restricted Stock Units evidenced
by the RSU Award and has agreed to the terms and conditions stated herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Grant and Vesting of RSU Award.  The Corporation hereby grants to the Grantee
as a separate incentive in connection with his or her employment and not in lieu
of any salary or other compensation or fees for his or her services, an award of
that number of Restricted Stock Units (as set forth in Section 3 of the RSU
Award) on the date hereof, subject to all of the terms and conditions in this
Agreement and the Plan. The RSU Award grants to the Grantee the right to receive
that number of shares of Common Stock of the Corporation (at the rate of one
share of Common Stock for each Restricted Stock Unit) as provided in the vesting
schedule set forth in Section 4 of the RSU Award, provided that the Grantee
remains an Employee or Consultant of the Corporation or any Affiliate as of each
such vesting date or dates as indicated in Section 4 of the RSU Award and as
provided in Section 5 hereof. In addition, the RSU Award may vest and shares of
Common Stock subject to the RSU Award may become vested and issuable pursuant to
and as provided in Sections 3, 4(c) and 10 of this Agreement.

- 2 -

--------------------------------------------------------------------------------

 

2. Issuance of Shares of Common Stock.  As soon as practicable, but not more
than 30 days, after each date as of which shares of Common Stock subject to the
RSU Award become vested and issuable pursuant to Section 1, 3, 4(c) or 10 of
this Agreement, the Corporation shall direct its transfer agent to issue such
number of shares of Common Stock in the name of Grantee or a nominee in book
entry. Notwithstanding anything to the contrary in this Agreement or the Plan,
the RSU Award shall be settled only in Shares (and may not be settled via a cash
payment). The Corporation may, in its sole discretion, settle all or a portion
of this RSU Award in the form of Shares but require an immediate sale of such
Shares (in which case, this Agreement shall give the Corporation the authority
to issue sales instructions on the Grantee’s behalf).

3. Committee Discretion to Accelerate Vesting.  The Committee may decide, in its
absolute discretion, to accelerate the vesting on the balance, or some lesser
portion of the balance, of the Restricted Stock Units evidenced by the RSU Award
at any time.  If so accelerated, the Restricted Stock Units will be considered
to have vested as of the date specified by the Committee.

4. Termination or Forfeiture of Unvested RSU Awards Upon Termination of
Employment and Termination of Consulting Relationship.

(a)As of the date of termination of the Grantee’s employment with the
Corporation and its Affiliates or Termination of Consulting Relationship for any
reason other than death or Disability of the Grantee, then the Grantee shall
forfeit his or her rights to receive all of the remaining shares of Common Stock
subject to the RSU Award that have not vested pursuant to Section 1, 3 or 10 of
this Agreement and been issued as of the date Grantee’s employment with the
Corporation or any Affiliate terminates or as of the date of Termination of
Consulting Relationship.

(b)If the Grantee dies or his or her employment or Consulting Relationship with
the Corporation or any Affiliate is terminated by reason of his or her
Disability while he or she is employed by or in a Consulting Relationship with
the Corporation or any Affiliate, in each case within one (1) year after the
Date of Grant, then the Grantee shall forfeit his or her rights to receive all
of the remaining shares of Common Stock subject to the RSU Award that have not
vested pursuant to Section 1, 3 or 10 of this Agreement as of the date Grantee’s
employment the Corporation or any Affiliate terminates or date of Termination of
Consulting Relationship.

(c)If the Grantee dies or his or her employment or Consulting Relationship with
the Corporation or any Affiliate is terminated by reason of his or her
Disability while he or she is employed by or in a Consulting Relationship with
the Corporation or any Affiliate, in each case one (1) year or more after the
Date of Grant, the Restricted Stock Units evidenced by the RSU Award will become
immediately vested with respect to that number of underlying shares of Common
Stock subject to the RSU Award that would have vested and become issuable
pursuant to Section 4 of the RSU Award and Section 1 of this Agreement on the
next annual anniversary of the Date of Grant, irrespective of the Grantee’s
death or Disability (such date, the “Section 4(c) Deemed Vesting Date”), and
such shares of Common Stock underlying such Restricted Stock Units shall be
issued immediately thereafter to the Grantee and the Grantee shall forfeit his
or her rights to receive all of the

- 3 -

--------------------------------------------------------------------------------

 

remaining shares of Common Stock subject to the RSU Award that have not vested
pursuant to Section 1, 3, 4(c) or 10 of this Agreement; provided, however, that
if Section 4 of the RSU Award provides for cliff vesting on a date certain that
occurs after the Section 4(c) Deemed Vesting Date, then for purposes of
determining any immediate vesting under this Section 4(c), the vesting period of
the RSU Award shall be re-determined as if such RSU Award vested in equal annual
installments over its originally scheduled vesting time period instead of in one
installment on the cliff vesting date as indicated in Section 4 of the RSU Award
and the Restricted Stock Units evidenced by the RSU Award will become
immediately vested with respect to that number of underlying shares of Common
Stock subject to the RSU Award that would have vested and become issuable on
this re-determined basis during the period of time between the Date of Grant and
the Section 4(c) Deemed Vesting Date, and such shares of Common Stock underlying
such Restricted Stock Units shall be issued immediately thereafter to the
Grantee and the Grantee shall forfeit his or her rights to receive all of the
remaining shares of Common Stock subject to the RSU Award that have not vested
pursuant to Section 1, 3, 4(c) or 10 of this Agreement. As soon as practicable,
but not more than 30 days, after such date, the Corporation shall direct its
transfer agent to issue such number of shares of Common Stock that have vested
pursuant to this Section 4(c) of this Agreement in the name of Grantee or a
nominee in book entry. By way of example and for clarification and the avoidance
of doubt, if the RSU Award was scheduled to cliff vest on the three-year
anniversary of the Date of Grant and the Grantee dies or his or her employment
or Consulting Relationship with the Corporation or any Affiliate is terminated
by reason of his or her Disability while he or she is employed by or in a
Consulting Relationship with the Corporation or any Affiliate on the 18th month
anniversary of the Date of Grant,  the Restricted Stock Units evidenced by the
RSU Award will become immediately vested with respect to two-thirds of the
underlying shares of Common Stock subject to the RSU Award (which represents
that number of underlying shares of Common Stock that would have been vested as
of the Section 4(c) Deemed Vesting Date assuming the RSU Award vested in three
equal annual installments), and such shares of Common Stock shall be issued
immediately thereafter to the Grantee and the Grantee shall forfeit his or her
rights to receive the remaining one-third shares of Common Stock subject to the
RSU Award that have not vested pursuant to Section 1, 3, 4(c) or 10 of this
Agreement.

(d)The change in a Grantee’s status from that of an Employee to that of a
Consultant will, for purposes of this Agreement, be deemed to result in a
termination of such Grantee’s employment with the Corporation and its
Affiliates, unless the Committee otherwise determines in its sole discretion.
The change in a Grantee’s status from that of a Consultant to that of an
Employee will not, for purposes of this Agreement, be deemed to result in a
termination of such Grantee’s service as a Consultant, and such Grantee will
thereafter be deemed to be an Employee for purposes of this Agreement. Unless
the Committee otherwise determines in its sole discretion, a Grantee’s
employment or other service will, for purposes of this Agreement, be deemed to
have terminated on the date recorded on the personnel or other records of the
Corporation or the Affiliate for which the Grantee provides employment or other
service, as determined by the Committee in its sole discretion based upon such
records. Notwithstanding the foregoing, if payment of the RSU Award is subject
to Section 409A of the Code and payment is triggered by a termination of the
Grantee's employment or Consulting Relationship, such termination must also
constitute a

- 4 -

--------------------------------------------------------------------------------

 

"separation from service" within the meaning of Section 409A of the Code, and
any change in employment status that constitutes a "separation from service"
under Section 409A of the Code will be treated as a termination of employment or
Termination of Consulting Relationship, as the case may be.

(e)Notwithstanding any language to the contrary set forth in this Agreement, for
purposes of vesting under the RSU Award, the Grantee’s employment will be
considered terminated the date that the Grantee is no longer actively providing
services (unless the Grantee is on a leave of absence approved by the
Corporation), regardless of any notice period or period of pay in lieu of such
notice required under applicable statutory law, regulatory law and/or common
law; the Corporation shall have the exclusive discretion to determine when
Grantee is no longer actively providing services for purposes of this RSU Award.

5. Continuous Employment or Consulting Relationship Required.  The Restricted
Stock Units evidenced by the RSU Award shall not vest as described in Section 1
of this Agreement unless the Grantee shall have been continuously employed by
the Corporation or any Affiliate or in a continuous Consulting Relationship with
the Corporation or any Affiliate from the Date of Grant until the applicable
vesting date.

6. Withholding of Taxes.  Notwithstanding anything in this Agreement to the
contrary, no certificate or book-entry notation representing shares of Common
Stock may be delivered to the Grantee upon vesting of the Restricted Stock Units
evidenced by the RSU Award unless and until the Grantee shall have delivered to
the Corporation the minimum statutorily required amount of any non-U.S., U.S.
federal, state, provincial or local income, social contributions, payroll, or
other taxes which the Corporation may be required by law to withhold with
respect to such vesting of the RSU Award and the issuance and delivery of shares
of Common Stock in connection therewith.  The Grantee may elect to satisfy any
such income tax withholding requirement by payment in cash to the Corporation on
or prior to the vesting date, or in the Committee’s  sole discretion and
pursuant to such procedures as may be established by the Committee in its sole
discretion, (i) by having the Corporation withhold shares of Common Stock
otherwise deliverable to the Grantee upon vesting of the RSU Award or by
delivering to the Corporation previously acquired shares of Common Stock;
provided, however, that the number of such shares of Common Stock so withheld
shall not exceed the amount necessary to satisfy the Corporation’s required tax
withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income; (ii) by effecting “sell-to-cover”
transactions through a broker in which the Grantee sells that number of shares
of Common Stock in the open market (whether under a trading plan or instruction
pursuant to Rule 10b5-1 of the Exchange Act or otherwise) to fund the required
tax withholding obligations and all applicable fees and commissions due to, or
required to be collected by the broker and making arrangements to remit the cash
proceeds of such sales to the Corporation; or (iii) by a combination of such
methods. Regardless of any action the Corporation takes with respect to any or
all income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the Grantee acknowledges that the ultimate
liability for all Tax-Related Items legally due by the Grantee is and remains
the Grantee’s responsibility and that the Corporation: (i) makes no
representations

- 5 -

--------------------------------------------------------------------------------

 

or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the RSU Award, including the grant of the RSU Award, the
vesting of the RSU Award, and the settlement of the RSU Award; and (ii) does not
commit to structure the terms of the RSU Award or any aspect of the RSU Award to
reduce or eliminate the Grantee’s liability for Tax-Related Items. If the
Grantee becomes subject to taxation in more than one country between the Date of
Grant and the date of any relevant taxable or tax withholding event, as
applicable, the Grantee acknowledges that the Corporation may be required to
withhold or account for Tax-Related Items in more than one country.

7. After the Death of the Grantee.  Any delivery of Common Stock to be made to
the Grantee under this Agreement shall, if the Grantee is then deceased, be made
to the Grantee’s designated beneficiary, or if no such beneficiary survives the
Grantee, his or her estate.  Any transferee must furnish the Corporation with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Corporation to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

8. Reservation of Shares of Common Stock. The Corporation shall at all times
during the term of this Agreement reserve and keep available such number of
shares of the Common Stock as will be sufficient to satisfy the requirements of
this Agreement. The shares of Common Stock deliverable to the Grantee may be
either previously authorized but unissued shares or issued shares which have
been reacquired by the Corporation.

9. No Rights of Stockholder.  Neither the Grantee nor any person claiming under
or through the Grantee shall be, or have any of the rights or privileges of, a
stockholder of the Corporation in respect of any shares of Common Stock
deliverable hereunder unless and until such shares of Common Stock have been
issued pursuant to Section 2 of this Agreement. Notwithstanding the generality
of the foregoing, Grantee shall not be entitled to vote any of the shares of
Common Stock subject to the RSU Award, or otherwise exercise any incidents of
ownership with respect to such shares of Common Stock until such shares have
been issued pursuant to Section 2 of this Agreement, but shall be entitled to
dividend equivalents with respect to dividends declared on Common Stock and such
dividend equivalents shall vest and be delivered in the same manner as the
shares of Common Stock subject to the RSU Award.  

10.Change in Control of the Corporation. If there is a Change in Control, the
Restricted Stock Units evidenced by the RSU Award will be subject to the
provisions of Article IX of the Plan; provided, however, that if the Restricted
Stock Units evidenced by the RSU Award are continued, assumed or substituted
pursuant to Article IX of the Plan and within one (1) year following such event,
the Grantee’s employment or Consulting Relationship is terminated by the
Corporation or any Affiliate without Cause, the Restricted Stock Units evidenced
by the RSU Award shall vest automatically and the shares of Common Stock
underlying such Restricted Stock Units shall be issued immediately thereafter to
the Grantee; provided, however, that if such RSU Award is subject to Section
409A of the Code, the Grantee’s termination must also constitute a "separation
from service" within the meaning of Section 409A of the Code, and any change in
employment status that constitutes a "separation from service" under Section
409A of the Code will be treated as a termination of employment or Termination
of Consulting Relationship, as the case may be. As soon as practicable, but not
more than 30 days, after such date, the Corporation shall direct its transfer
agent to issue such number of shares of Common Stock in the name of Grantee or a
nominee in book entry.

- 6 -

--------------------------------------------------------------------------------

 

11.Registration.  The Corporation shall, at any time, register or qualify the
shares of Common Stock pursuant to the Securities Act of 1933, as amended.

12.Approval of Counsel.  The issuance and delivery of shares of Common Stock
pursuant to the Plan shall be subject to approval by the Corporation’s counsel
of all legal matters in connection therewith, including, but not limited to,
compliance with the requirements of the Securities Act of 1933, as amended, and
the Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, and the requirements of any stock exchange or automated trading
medium upon which the Common Stock may then be listed or traded.

13.Resale of Common Stock, Etc.  The Common Stock issued hereunder shall bear
the following (or similar) legend if required by counsel for the Corporation:

THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS THEY HAVE FIRST BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS, IN THE OPINION OF
COUNSEL FOR THE CORPORATION, SUCH REGISTRATION IS NOT REQUIRED.

14.Limitation of Action.  The Grantee and the Corporation each acknowledges that
every right of action accruing to the Grantee or it, as the case may be, and
arising out of or in connection with this Agreement against the Corporation, on
the one hand, or against the Grantee, on the other hand, shall, irrespective of
the place where an action may be brought, cease and be barred by the expiration
of three (3) years from the date of the act or omission in respect of which such
right of action arises.

15.Notices.  Each notice relating to the RSU Award and this Agreement shall be
in writing and delivered in person, by recognized overnight carrier or by
certified mail to the proper address.  All notices to the Corporation or the
Committee shall be addressed to them at 405 114th Avenue, SE, Third Floor,
Bellevue, WA 98004 Attn:  General Counsel.  All notices to the Grantee shall be
addressed to the Grantee or such other person or persons at the Grantee’s
address set forth in the Corporation’s records.  Anyone to whom a notice may be
given under this Agreement may designate a new address by notice to that effect.

16.Benefits of Agreement.  This Agreement shall inure to the benefit of the
Corporation, the Grantee and their respective heirs, executors, administrators,
personal representatives, successors and assigns.

17.Severability.  In the event that any one or more provisions of this Agreement
shall be deemed to be illegal or unenforceable, such illegality or
unenforceability shall not affect the validity and enforceability of the
remaining legal and enforceable provisions hereof, which shall be construed as
if such illegal or unenforceable provision or provisions had not been inserted.

- 7 -

--------------------------------------------------------------------------------

 

18.Governing Law.  This Agreement will be construed and governed in accordance
with the laws of the State of Delaware, United States of America, without regard
to its principles of conflicts of law. In the event that either party is
compelled to bring a claim related to this Agreement, to interpret or enforce
the provisions of the Agreement, to recover damages as a result of a breach of
this Agreement, or from any other cause (a “Claim”), such Claim must be
processed in the manner set forth below:

(i)THE SOLE AND EXCLUSIVE METHOD TO RESOLVE ANY CLAIM IS ARBITRATION, AND EACH
PARTY WAIVES THE RIGHT TO A JURY TRIAL OR COURT TRIAL.  Neither party shall
initiate or prosecute any lawsuit in any way related to any Claim covered by
this Agreement.

(ii)The arbitration shall be binding and conducted before a single arbitrator in
accordance with the then-current JAMS Arbitration Rules and Procedures for
Employment Disputes or the appropriate governing body, as modified by the terms
and conditions of this paragraph.  Venue for any arbitration pursuant to this
Agreement will lie in Seattle, Washington, United States of America. The
arbitrator will be selected by mutual agreement of the parties or, if the
parties cannot agree, then by striking from a list of arbitrators supplied by
JAMS or the appropriate governing body.  The Corporation shall pay the
arbitrator’s fees and arbitration costs (recognizing that each side bears the
cost of its own deposition(s), witness, expert and attorneys’ fees and other
expenses as and to the same extent as if the matter were being heard in a court
of law).  Upon the conclusion of the arbitration hearing, the arbitrator shall
issue a written opinion revealing, however briefly, the essential findings and
conclusions upon which the arbitrator’s award is based.  The award of the
arbitrator shall be final and binding.  Judgment upon any award may be entered
in any court having jurisdiction thereof.  

19.No Right to Continue Employment or Consulting Relationship.  Nothing
contained in this Agreement shall be construed as (a) a contract of employment
between the Grantee and the Corporation, (b) as a right of the Grantee to be
continued in the employ of the Corporation or any Affiliate or continue its
Consulting Relationship with the Corporation or any Affiliate, or (c) as a
limitation of the right of the Corporation to discharge the Grantee at any time,
with or without cause (subject to any applicable employment agreement) or
terminate the Grantee’s Consulting Relationship with the Corporation or any
Affiliate at any time or for any reason.

20.Definitions.  Unless otherwise defined herein, all capitalized terms used in
this Agreement shall have the same definitions as set forth in the Plan.

21.Incorporation of Terms of Plan.  This Agreement shall be interpreted under,
and subject to, all of the terms and provisions of the Plan, which are
incorporated herein by reference.

23.Repatriation; Compliance with Laws.  As a condition of the RSU Award, the
Grantee agrees to repatriate all payments attributable to the RSU Award in
accordance with local foreign exchange rules and regulations in the Grantee’s
country of residence (and country of employment, if different).  In addition,
the Grantee agrees to take any and all actions, and

- 8 -

--------------------------------------------------------------------------------

 

consents to any and all actions taken by the Corporation and its Affiliates, as
may be required to allow the Corporation and its Affiliates to comply with local
laws, rules and regulations in the Grantee’s country of residence (and country
of employment, if different).  Finally, the Grantee agrees to take any and all
actions that may be required to comply with his or her personal legal and tax
obligations under local laws, rules and regulations in the Grantee’s country of
residence (and country of employment, if different).  

24.Nature of the Grant.  In accepting this RSU Award, the Grantee acknowledges
that:

(a)the Plan is established voluntarily by the Corporation, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Corporation in its sole discretion at any time, unless otherwise provided in the
Plan or this Agreement;

(b)the grant of the RSU Award is voluntary and occasional and does not create
any contractual or other right to receive future RSU Award grants, or benefits
in lieu of RSU Award grants, even if RSU Award grants have been granted
repeatedly in the past;

(c)all decisions with respect to future RSU Award grants, if any, will be at the
sole discretion of the Corporation;

(d)the Grantee is voluntarily participating in the Plan;

(e)the RSU Award grant is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event shall be considered as compensation for, or relating in any way to,
past services for the Corporation;

(f)in the event that the Grantee is not an employee of the Corporation or any
Affiliate, the RSU Award will not be interpreted to form an employment contract
or relationship with the Corporation;

(g)the future value of the underlying Shares is unknown and cannot be predicted
with certainty and if the Grantee vests in the RSU Award grant and is issued
Shares, the value of those Shares may increase or decrease;

(h)neither the Corporation, nor any Affiliate of the Corporation shall be liable
for any foreign exchange rate fluctuation between the local currency of the
Grantee’s country of residence and the U.S. dollar that may affect the value of
the RSU Award or of any amounts due to the Grantee pursuant to the settlement of
the RSU Award or the subsequent sale of any Shares acquired upon settlement of
the RSU Award;

(i)in consideration of the grant of the RSU Award, no claim or entitlement to
compensation or damages shall arise from termination of the RSU Award or
diminution in value of the RSU Award or Shares acquired upon settlement of the
RSU Award resulting from termination of the Grantee’s employment or service by
the Corporation or any Affiliate (for any reason whatsoever and whether or not
in breach of local labor laws) and

- 9 -

--------------------------------------------------------------------------------

 

the Grantee irrevocably releases the Corporation and its Affiliates from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by acceptance
of the RSU Award and this Agreement, the Grantee shall be deemed irrevocably to
have waived his or her entitlement to pursue such claim;

(j)the Corporation is not providing any tax, legal or financial advice, nor is
the Corporation making any recommendations regarding the Grantee’s participation
in the Plan, or the Grantee’s acquisition of or sale of the underlying Shares;
and

(k)the Grantee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan or the RSU Award.

25.Data Privacy Consent.  Pursuant to applicable personal data protection laws,
the Corporation hereby notifies the Grantee of the following in relation to the
Grantee’s personal data and the collection, use, processing and transfer of such
data in relation to the Corporation’s grant of the RSU Award and the Grantee’s
participation in the Plan.  The collection, use, processing and transfer of the
Grantee’s personal data is necessary for the Corporation’s administration of the
Plan and the Grantee’s participation in the Plan.  The Grantee’s denial and/or
objection to the collection, use, processing and transfer of personal data may
affect the Grantee’s participation in the Plan.  As such, the Grantee
voluntarily acknowledges and consents (where required under applicable law) to
the collection, use, processing and transfer of personal data as described
herein.  

The Corporation holds certain personal information about the Grantee, including
the Grantee’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any Shares or directorships held in the Corporation, details of all
equity awards or any other entitlement to Shares awarded, canceled, purchased,
vested, unvested or outstanding in the Grantee’s favor, for the purpose of
managing and administering the Plan (“Data”).  The Data may be provided by the
Grantee or collected, where lawful, from third parties, and the Corporation will
process the Data for the exclusive purpose of implementing, administering and
managing the Grantee’s participation in the Plan. The Data processing will take
place through electronic and non-electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in the Grantee’s country of residence (and country of employment, if
different).  Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. Data will be accessible within the Corporation’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for the Grantee’s
participation in the Plan.

The Corporation will transfer Data as necessary for the purpose of
implementation, administration and management of the Grantee’s participation in
the Plan, and the Corporation may further transfer Data to any third parties
assisting the Corporation in the implementation, administration and management
of the Plan.  These recipients may be located in the European

- 10 -

--------------------------------------------------------------------------------

 

Economic Area, Canada, or elsewhere throughout the world, such as the United
States.  The Grantee hereby authorizes (where required under applicable law)
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for purposes of implementing, administering and managing the
Grantee’s participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan and/or the subsequent
holding of Shares on the Grantee’s behalf to a broker or other third party with
whom the Grantee may elect to deposit any Shares acquired pursuant to the
Plan.  

The Grantee may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, use, processing or transfer of the
Data which is not necessary or required for the implementation, administration
and/or operation of the Plan and the Grantee’s participation in the Plan.  The
Grantee may seek to exercise these rights by contacting the Grantee’s local HR
manager or the Corporation’s Human Resources Department.

26.Private Placement.  If the Grantee is resident and/or employed outside of the
United States, the grant of the RSU Award is not intended to be a public
offering of securities in the Grantee’s country of residence (and country of
employment, if different).  The Corporation has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law), and the RSU Award is not subject to
the supervision of the local securities authorities.

27.Insider Trading/Market Abuse Laws.  The Grantee’s country of residence may
have insider trading and/or market abuse laws that may affect the Grantee’s
ability to acquire or sell Shares during such times the Grantee is considered to
have “inside information” (as defined in the laws in the Grantee ‘s country of
residence).  These laws may be the same or different from any Corporation
insider trading policy. The Grantee acknowledges that it is the Grantee’s
responsibility to be informed of and compliant with such regulations, and the
Grantee is advised to consult with the Grantee ‘s personal advisors for
additional information.

28.English Language.  If the Grantee is resident and/or employed outside of the
United States, the Grantee acknowledges and agrees that it is the Grantee’s
express intent that this Agreement, the Plan and all other documents, notices
and legal proceedings entered into, given or instituted pursuant to the RSU
Award, be drawn up in English.  If the Grantee has received this Agreement, the
Plan or any other documents related to the RSU Award translated into a language
other than English, and if the meaning of the translated version is different
from the English version, the meaning of the English version shall control.  

BY WAY OF THEIR EXECUTION OF THE RSU AWARD TO WHICH THIS AGREEMENT RELATES AND
IS ATTACHED, the Corporation and the Grantee (and each of their heirs,
successors and assigns) agree to be bound by each and every one of the terms set
forth in this Agreement.

 

- 11 -

--------------------------------------------------------------------------------

 

EXHIBIT “A”

RADIANT LOGISTICS, INC.

Employee Information Supplement
Restricted Stock Units

CANADA

 

Overview

This supplement has been prepared to provide you with a summary of the tax
consequences and other issues associated with the grant of restricted stock
units ("RSUs") by Radiant Logistics, Inc. (the “Company”) under the Radiant
Logistics, Inc. 2012 Stock Option and Performance Award Plan effective as of
November 13, 2012 (as amended, the “Plan”).

This supplement is based on tax and other laws in effect in your country as of
1 October 2016.  Further, this supplement assumes that your employer will not
reimburse the Company in connection with your award.  It does not necessarily
address all local tax laws that may apply to you.  Such laws often are complex
and can change frequently.  As a result, the information contained in the
supplement may be outdated at the time your restricted stock units vest and you
receive shares of Company common stock in settlement of your restricted stock
units, or at the time you sell the shares you acquire under the Plan.

Please note that this supplement is general in nature and does not discuss all
of the various laws, rules and regulations that may apply.  It may not apply to
your particular tax or financial situation, and the Company is not in a position
to assure you of any particular tax result. The information contained within
this supplement assumes that restricted stock units will be settled in shares of
Company common stock. In addition, the information within this supplement
assumes that the restricted stock units will be settled as soon as
administratively practicable following the date of vesting.  Tax treatment may
differ if the restricted stock units are settled in cash (rather than shares of
Company common stock) or if the restricted stock units vest but are not settled
until a future specified date.  Accordingly, you are strongly advised to seek
appropriate professional advice as to how the tax or other laws in your country
apply to your specific situation.

If you are a citizen or resident of another country or transfer employment after
you are granted restricted stock units or if you are no longer actively
employed, the information contained in this supplement may not be applicable to
you.

 

This document constitutes part of a prospectus covering securities that have
been registered with the U.S. Securities and Exchange Commission under the
Securities Act of 1933, as amended.

 

GENERAL Tax Information

Grant

No taxation.

Vesting

On the date the RSUs vest and you receive shares of Company common stock in
settlement of the RSUs, you will be subject to taxation.

Taxable Amount

The fair market value of the shares on the date of vesting.

- 12 -

--------------------------------------------------------------------------------

 

GENERAL Tax Information

Nature of Taxable Amount

Employment income.

Income Tax Payable?

Yes.

Source Deductions Payable?

Yes (to the extent the applicable Canada Pension Plan (“CPP”), Employment
Insurance (“EI”), Quebec Pension Plan (“QPP”), or Quebec Paternal Insurance Plan
(“QPIP”) premium ceiling is not exceeded).

Other Taxes Payable?

No.

tax withholding and reporting

Withholding

When the RSUs vest and the taxable amount is recognized:

Is Income Tax Withheld?

Yes.

Are Sourse  Deductions Withheld?

Yes (to the extent the applicable CPP/EI/QPP/QPIP premium ceiling has not been
exceeded).

Are Other Taxes Withheld?

Not applicable.

Reporting

Your employer will report the taxable amount at the time of RSU vesting as
taxable income to the Canada Revenue Agency ("CRA") on Form T4.

 

other Tax Information

Payment of Dividends

Tax Treatment

You will be subject to taxation on any dividends you receive on the shares of
Company common stock you acquire under the Plan (but not CPP / QPP premiums).

You personally will be responsible for reporting the dividends as taxable income
and paying the applicable income taxes directly to the CRA.

Sale of Shares

- 13 -

--------------------------------------------------------------------------------

 

other Tax Information

Tax Treatment

When you subsequently sell or otherwise dispose of your shares of Company common
stock acquired under the Plan, you will be subject to capital gains tax on 50%
of any gain you realize.  The gain will equal the difference between the sale
proceeds and your tax basis in the shares (generally, the fair market value of
the shares on the date of vesting), and this amount generally will be subject to
taxation at your marginal income tax rates. CPP/QPP premiums are not payable on
the gain.

If you have acquired other shares of Company common stock (either via other
awards granted under the Plan, awards granted under other equity

compensation plans of the Company, or shares you personally purchased), you
generally must calculate an average cost basis for your shares and use the
average cost basis when computing any gain or loss upon the sale of the
shares.  This may lead to a capital gain or loss on the sale of your shares. You
should consult with your personal tax advisor for additional information
regarding the calculation of any gain or loss attributable to the sale of your
shares and to consider the alternatives available to you.

If you sell your shares of Company common stock at a loss (i.e., the sales
proceeds you receive are less than your tax basis in the shares), 50% of any
loss may be deducted from any taxable capital gains for the current tax year, or
may be carried back to the previous three tax years or carried forward to any
subsequent tax year.

You personally will be responsible for reporting any taxable income arising upon
the sale or disposition of the shares of Company common stock you acquire under
the Plan and paying the applicable tax directly to the CRA.

 

Other Information

Exchange Control

In General

In general, you should not be subject to any foreign exchange requirements in
connection with your acquisition or sale of shares of Company common stock under
the Plan.

Foreign Income Verification Statement

Overview

You may be required to report any foreign property on Form T1135 (Foreign Income
Verification Statement) if the total cost of your foreign property exceeds
C$100,000 at any time during the calendar year.  Foreign property includes
shares received under the Plan and may include unvested RSUs.  Form T1135 must
be filed by April 30 of the following year. You should consult with your
personal tax advisor for additional information about your reporting obligations
on Form T1135.

 

- 14 -